Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-21 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3, 4, 6, 9, 12, 14, and 19-21 are amended
	- claims 2, 7, 15, and 17 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/13/2021.


Response to Arguments

Regarding claims 19 and 20 previously objected for informalities, claims 19 and 20 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1-4, 6-9, 11-12, 14-15, 19 and 20 previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sagfors et al. US Pub 2013/0258938 (hereinafter Sagfors), and claims 5, 10, 13, 16 and 18 previously rejected under 35 U.S.C. § 103, with respect to Sagfors et al. US Pub 2013/0258938 (hereinafter Sagfors), and in view of Kim et al. US Pub 2017/0111886 (hereinafter Kim), Applicant's arguments, see “Claim 1 has been amended to include similar limitations of claim 2. Moreover, the basis for the amendment “such that a related process is to be performed according to the value of the first system parameter and without receiving all pieces of system information” can be found in at least lines 8-12 on page 16 of the description as originally filed, which states “In this example, the terminal... and perform related process according to the value of the parameter value. so the terminal may perform the related process without necessarily receiving all pieces of system information. thereby saving the power consumption of the terminal”. Thus, whether the first system parameter is changed can be determined according to the system parameter indication field, or a value of the first system parameter can be determined according to the system parameter indication field such that a related process is to be performed according to the value of the first system parameter and without receiving all pieces of system information. The Office Action asserts that Sagfors discloses all the limitations of claim 1. Applicant respectfully disagrees.” on page 8, filed on 01/13/2021, have been fully considered but are moot, over the limitations of “such that a related process is to be performed according to the value of the first system parameter and without receiving all pieces of system information”. Said limitations are newly added to the amended Claims 1, 6, 14, and 18-20 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified disclosures in previously applied reference Sagfors, in combination with newly found reference Ng et al. US Pub 2015/0181575 (hereinafter “Ng”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sagfors et al. US Pub 2013/0258938 (hereinafter “Sagfors”), and in view of Ng et al. US Pub 2015/0181575 (hereinafter “Ng”).
Regarding claim 1 (Currently Amended)
Sagfors discloses a method for determining system parameters (“According to a first aspect, the object is achieved by a method in a user equipment.  The method aims at setting values of system parameters used within a wireless communication system. The method comprises receiving a first set of parameter values and an associated first tag, from a base station.” [0051]), comprising:
acquiring a system parameter indication field (i.e. “code-point value”) comprised in a master information block (MIB) (“Thereby may the user equipment 120 according to some embodiments be configured to interpret a bit or code-point value received in MIB in different ways depending on the received configuration.” [0089]); and
determining a first system parameter according to the system parameter indication field (“Further, the user equipment 120 may receive information how to interpret bits or code point values in MIB, which information may be received in another form of message.  In a particular embodiment, one or multiple bits in the MIB may be configured to be associated with one system information parameter value, or a set of such system information parameter values.” [0089]).
wherein determining the first system parameter according to the system parameter indication field (i.e. “code-point value received in MIB” [0089]) comprises at least one of:
determining whether the first system parameter is changed according to the system parameter indication field (“When the user equipment 120 receives a code point of the aforementioned MIB bits, it may according to some embodiments change the value of the system information parameter value, or set of such system information parameter values according to the aforementioned configuration.  Thus, and according to this aspect, the MIB bits may be configured to be used as a command tag.” [0089] and furthermore “A configuration message may be transmitted.  The configuration message may comprise information concerning how to interpret at least one code point in a set of bits transmitted in MIB.” [0178]); or
determining a value of the first system parameter (“ the ValueTag in the embodiment involving communication in SIB1, and/or the embodiment involving communication in MIB described above, it is herein further described and comprised embodiments wherein the sets of system information may be used by the user equipment 120.” [0117]; [0114-0115]) according to the system parameter indication field such that a related process is to be performed according to the value of the first system parameter (“Upon detection that the value of a command tag has changed, or that a command tag associated with a different set of parameter values than is concurrently utilized by the user equipment 120 is received, the user equipment 120 may change the parameters and/or parameter values used by it, without re-reading the whole system information.  The user equipment 120 may take the other, currently valid set of system information parameter values into use directly, without having to re-read it as it is already stored in a memory by the user equipment 120.  Thereby processing power and time are saved.” [0084]) 
and without receiving all pieces of system information (for example, just need the essential parameter information from the MIB and can operate without the SIBs “Parameters for system information distribution are grouped into System Information Blocks (SIBs).  Currently, there are fourteen such blocks defined in LTE RRC; a Master Information Block (MIB) and thirteen other SIBs. MIB contains the most essential information of the cell.” [0012])
In an analogous art, Ng also discloses a related process is to be performed according to the value of the first system parameter without receiving all pieces of system information (by needing only essential parameters “System information is divided into the Master Information Block (MIB) and a number of System Information Blocks (SIBs).  The MIB includes a limited number of most essential and most frequently transmitted parameters that are needed to acquire other information from the cell, and is transmitted on BCH.” [0070]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sagfors’ method of setting values of system parameters used within a wireless communication system to include Ng’s method for setting values of system parameters used within a wireless communication system in order to minimize signaling overhead and reduce power consumption (Ng []). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ng’s method for setting values of system parameters used within a wireless communication system into Sagfors’ method of setting values of system parameters used within a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Sagfors, as modified by Ng, previously discloses the method of claim 1, wherein the determining whether the first system parameter is changed according to the system parameter indication field at least comprises at least one of:
Sagfors further discloses in response to determining according to the system parameter indication field that the first system parameter is changed (see Figs. 2 and 3), acquiring the first system parameter by receiving system information (“Upon detection that the value of a command tag has changed, or that a command tag associated with a different set of parameter values than is concurrently utilized by the user equipment 120 is received, the user equipment 120 may change the parameters and/or parameter values used by it, without re-reading the whole system information.” [0084]; [0098-0100]); or
in response to determining according to the system parameter indication field that the first system parameter is not changed, acquiring a stored first system parameter (“the method in a user equipment 120 may comprise storing multiple sets of system information parameter values, and receiving an indication such as a command tag, that one of these sets is to be applied and utilized, and taking that set into use.” [0095]).

Regarding claim 4 (Currently Amended)
Sagfors, as modified by Ng, previously discloses the method of claim 1, wherein the determining the value of the first system parameter according to the system parameter indication field comprises:
Sagfors further discloses determining a k-th group of optional values in K groups of optional values (i.e. “available non-reserved bits”; for example, the available non-reserved bits can be utilized as systeminfoValueTag) as the value of the first system parameter according to the system parameter indication field, wherein the K groups of optional values are stored or contained in the MIB (“It is thus to be noted that the dynamic configuration of the bits (code points) in MIB according to some embodiments may determine how to utilize the available non-reserved bits (code points), or spares, in MIB.” [0112]), wherein K is a positive integer greater than or equal to 1 (e.g. “32 values”), and k is one of 1 to K (“Since systeminfoValueTag has 32 values in LTE RRC, this means that system information may be changed only 31 times in 3 hours resulting the minimum average validity period of 5.6 minutes for each set of system information parameters.” [0038]).

Regarding claim 6 (Currently Amended)
Sagfors discloses a device (“user equipment 120” [0160]; Fig. 6) for determining system parameters , comprising:
an acquisition module (i.e. “receiver 610” in Fig. 6), which is configured to acquire a system parameter indication field comprised in a master information block (MIB) (“The user equipment comprises a receiver.  The receiver is configured to receive a first set of parameter values and an associated first tag and a second set of parameter values and an associated second tag, from a base station.” [0052]; [0089]); and
a determination module (“processing circuit 620” [0160]; Fig. 6), which is configured to determine a first system parameter according to the system parameter indication field (“The processing circuit 620 is configured to apply the first set of parameter values associated with the stored first tag if the stored first tag is corresponding to the received command tag, or applying the second set of parameter values associated with the stored second tag if the stored second tag is corresponding to the received command tag.” [01555] and furthermore “the processing circuit 620 may be further configured to extract the command tag from the set of bits in MIB received from the base station 110, according to the information in the configuration message.” [0160])
wherein the determination module is configured to execute at least one of: determining whether the first system parameter is changed according to the system parameter indication field (as afore-mentioned in claim 1 discussion); or
determining a value of the first system parameter according to the system parameter indication field, such that a related process is to be performed according to the value of the first system parameter and without receiving all pieces of system information (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 6 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 6 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 8
Sagfors, as modified by Ng, previously discloses the device of claim 6, further comprising:
a processing module (“processing circuit 620” [0160]; Fig. 6), which is configured to at least execute at least one of: in response to determining according to the system parameter indication field that the first system parameter is changed, acquiring the first system parameter after system information is received; or in response to determining according to the system parameter indication field that the first system parameter is not changed, using a stored first system parameter.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 8 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 9 (Currently Amended)
Sagfors, as modified by Ng, previously discloses the device of claim 6, wherein
the determination module is configured to determine a k-th group of optional values in K groups of optional values as the value of the first system parameter according to the system parameter indication field, wherein the K groups of optional values are stored or contained in the MIB, wherein K is a positive integer greater than or equal to 1, and k is one of 1 to K.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 9 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 11
Sagfors discloses a terminal (“user equipment 120” [0160]; Fig. 6), comprising a memory for storing instructions (“memory 625” [0160]; Fig. 6) and a processor (“processing circuit 620” [0160]; Fig. 6); wherein the processor is configured to. when executing the instructions, perform the method of claim 1.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12 (Currently Amended)
The terminal of claim 11, wherein in the instructions stored in the memory, 
determining whether the first system parameter is changed according to the system parameter indication field comprises one of:
in response to determining according to the system parameter indication field that the first system parameter is changed, acquiring the first system parameter after system information is received; or
in response to determining according to the system parameter indication field that the first system parameter is not changed, using a stored first system parameter; and
determining the value of the first system parameter according to the system parameter indication field comprises:
determining a k-th group of optional values in K groups of optional values as the value of the first system parameter according to the system parameter indication field, wherein the K groups of optional values are stored or contained in the MIB, wherein K is a positive integer greater than or equal to 1, and k is one of 1 to K.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claims 1, and 3-4. Therefore apparatus claim 12 corresponds to method claims 1, and 3-4 and is rejected for the same reasons of anticipation as used in claims 1, and 3-4 rejection above.

Regarding claim 14 (Currently Amended)
Sagfors discloses a method for transmitting system parameters (“The base station 110 may transmit the set of parameter values and the associated tag, to be received by the user equipment 120.  Such transmission may comprise one set of parameter values and the associated tag, or several sets of parameter values, each associated with a distinct tag which is also transmitted in conjunction with the corresponding set of parameter values with which they respectively are associated.” [0082]), comprising:
transmitting a master information block (MIB) comprising a system parameter indication field (i.e. code-point”), wherein the system parameter indication field is configured to indicate a first system parameter (“Embodiments of methods performed in the base station 110 comprises signalling one or several sets of system information parameter values, each associated with a distinct tag, which are to be received and stored by the user equipment 120, or a subset of user equipment 120 within the cell 130.  MIB bits and corresponding code-points may be configured, such that they may be utilised for multiple purposes, wherein one purpose is to comprise the command tag associated with the set of parameters to be applied according to some embodiments.” [0095]).
wherein the system parameter indication field (i.e. “code-point value received in MIB” [0089]) being configured to indicate the first system parameter comprises at least one of:
the system parameter indication field indicating whether the first system parameter is changed (“When the user equipment 120 receives a code point of the aforementioned MIB bits, it may according to some embodiments change the value of the system information parameter value, or set of such system information parameter values according to the aforementioned configuration.  Thus, and according to this aspect, the MIB bits may be configured to be used as a command tag.” [0089] and furthermore “A configuration message may be transmitted.  The configuration message may comprise information concerning how to interpret at least one code point in a set of bits transmitted in MIB.” [0178]); or
the system parameter indication field indicating a value of the first system parameter (“ the ValueTag in the embodiment involving communication in SIB1, and/or the embodiment involving communication in MIB described above, it is herein further described and comprised embodiments wherein the sets of system information may be used by the user equipment 120.” [0117]; [0114-0115]), such that a related process is to be performed by a terminal according to the value of the first system parameter (“Upon detection that the value of a command tag has changed, or that a command tag associated with a different set of parameter values than is concurrently utilized by the user equipment 120 is received, the user equipment 120 may change the parameters and/or parameter values used by it, without re-reading the whole system information.  The user equipment 120 may take the other, currently valid set of system information parameter values into use directly, without having to re-read it as it is already stored in a memory by the user equipment 120.  Thereby processing power and time are saved.” [0084]) and without receiving all pieces of system information (for example, just need the essential parameter information from the MIB and can operate without the SIBs “Parameters for system information distribution are grouped into System Information Blocks (SIBs).  Currently, there are fourteen such blocks defined in LTE RRC; a Master Information Block (MIB) and thirteen other SIBs. MIB contains the most essential information of the cell.” [0012]).
In an analogous art, Ng also discloses a related process is to be performed according to the value of the first system parameter without receiving all pieces of system information (by needing only essential parameters “System information is divided into the Master Information Block (MIB) and a number of System Information Blocks (SIBs).  The MIB includes a limited number of most essential and most frequently transmitted parameters that are needed to acquire other information from the cell, and is transmitted on BCH.” [0070]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sagfors’ method of setting values of system parameters used within a wireless communication system to include Ng’s method for setting values of system parameters used within a wireless communication system in order to minimize signaling overhead and reduce power consumption (Ng []). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ng’s method for setting values of system parameters used within a wireless communication system into Sagfors’ method of setting values of system parameters used within a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Sagfors discloses a base station (“base station 110” [0196]; Fig. 8), comprising a memory for storing instructions and a processor (“processing circuit 820” [0196]; Fig. 8); wherein the processor is configured to, when executing the instructions, perform the method of claim 14.
Sagfors does not specifically teach a base station comprising a memory for storing instructions.
	In an analogous art, Ng discloses a base station (“eNB 103” in Fig. 3B; [0061]) comprising a memory for storing instructions and a processor (“controller/processor 378, a memory 380” [0061]; Fig. 3B).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sagfors’ method of setting values of system parameters used within a wireless communication system to include Ng’s method for setting values of system parameters used within a wireless communication system in order to minimize signaling overhead and reduce power consumption (Ng []). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ng’s method for setting values of system parameters used within a wireless communication system into Sagfors’ method of setting values of system parameters used within a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19 (Currently Amended)
A non-transitory computer-readable storage medium, which is configured to store computer-executable instructions for executing the method of claim 1.
The scope and subject matter of non-transitory computer readable medium claim 19 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 19 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 20 (Currently Amended)
A non-transitory computer-readable storage medium, which is configured to store computer-executable instructions for executing the method of claim 14.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding method claimed in claim 14. Therefore computer program product claim 20 corresponds to method claim 14 and is rejected for the same reasons of anticipation as used in claim 14 rejection above.

Regarding claim 21 (Currently Amended)
Sagfors, as modified by Ng, previously discloses the method of claim 1, 
Sagfors further discloses wherein the system parameter indication field is one bit (“Thereby may the user equipment 120 according to some embodiments be configured to interpret a bit or code-point value received in MIB in different ways depending on the received configuration.” [0089]) and represents whether the first system parameter is changed within validity duration T (“Since systeminfoValueTag has 32 values in LTE RRC, this means that system information may be changed only 31 times in 3 hours resulting the minimum average validity period of 5.6 minutes for each set of system information parameters.  Some changes of parameters could hypothetically occur faster, however with the expense that other sets of parameters would then have to be valid for a longer period.  In any case, the value tag of 5 bits together with the 3 hour validity does not allow for very frequent system information changes.” [0038]).

Claims 5, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sagfors, in view of Ng, and further in view of Kim et al. US Pub 2017/0111886 (hereinafter “Kim”)
Regarding claim 5
Sagfors, as modified by Ng, previously discloses the method of claim 1, wherein the first system parameter comprises at least one of:
Sagfors further discloses a system information block 1 (SIB1) message and at least one SIBx information unit (“Parameters for system information distribution are grouped into System Information Blocks (SIBs).  Currently, there are fourteen such blocks defined in LTE RRC; a Master Information Block (MIB) and thirteen other SIBs. MIB contains the most essential information of the cell.  This MIB is transmitted in a separate System Information Message, which in the present context is referred to as SI-M, that has a fixed time and resource position. SIB1 is also transmitted in separate System Information message 1 (SI-1) and comprises, among other things, information of how other SIBs are mapped into system information messages, and how these system information messages are scheduled.” [0012]), wherein the information unit is required by a terminal for cell reselection, and the system parameter is required by the terminal for cell selection (“Cell-selection parameters may be repeated with a period of e.g. 320 milliseconds.” [0016]), wherein the information unit is required by a terminal to receive a paging message, and the system parameter is required by the terminal to receive the paging message (“the user equipment 120 is required to read the value of the command tag, the configurable MIB bits, PDCCH indication, Paging message or similar at particular instances, is provided.” [0093]).
Sagfors and Ng do not specifically teach a system information block 1 (SIB1) message and at least one SIBx information unit, wherein the SIBx at least comprises an SIB2, an SIB3, an SIB4, an SIB5, an SIB14 and an SIB16;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to initially access a system, and the system parameter is required by the terminal to initially access the system;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal for cell reselection, and the system parameter is required by the terminal for cell selection;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to receive a paging message, and the system parameter is required by the terminal to receive the paging message;
L predefined information units, wherein L is a positive integer greater than or equal to 1; or N predefined system parameters, wherein N is a positive integer greater than or equal to 1.
In an analogous art, Kim discloses in Table 1 ([0049]) a system information block 1 (SIB1) message and at least one SIBx information unit, wherein the SIBx at least comprises an SIB2, an SIB3, an SIB4, an SIB5, an SIB14 and an SIB16;

    PNG
    media_image1.png
    497
    440
    media_image1.png
    Greyscale

at least one of an information unit or a system parameter (i.e. SIB1), wherein the information unit is required by a terminal to initially access a system, and the system parameter is required by the terminal to initially access the system;
at least one of an information unit or a system parameter (i.e. SIB3-5), wherein the information unit is required by a terminal for cell reselection, and the system parameter is required by the terminal for cell selection;
at least one of an information unit or a system parameter (i.e. MIB), wherein the information unit is required by a terminal to receive a paging message, and the system parameter is required by the terminal to receive the paging message (“UE is required to read the MIB before every paging opportunity of the paging cycle” [0132]);
L predefined information units, wherein L is a positive integer greater than or equal to 1 (i.e. 19 in Table 1); or N predefined system parameters, wherein N is a positive integer greater than or equal to 1 (“the system configuration index (SCI) is an index/identifier which is associated with a set of system information parameters and corresponding parameter values” [0049]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sagfors’ method of setting values of system parameters used within a wireless communication system, as modified by Ng, to include Kim’s method for system information acquisition in wireless communication system in order to minimize signaling overhead (Kim [0009-0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for system information acquisition in wireless communication system into Sagfors’ method of setting values of system parameters used within a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
The device of any one of claims 6 to 9, wherein the first system parameter comprises at least one of:
a system information block 1 (SIB1) message and at least one SIBx information unit, wherein the SIBx at least comprises an SIB2, an SIB3, an SIB4, an SIB5, an SIB14 and an SIB16;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to initially access a system and the system parameter is required by the terminal to initially access the system;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal for cell reselection and the system parameter is required by the terminal for cell selection;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to receive a paging message and the system parameter is required by the terminal to receive the paging message;
L predefined information units, wherein L is a positive integer greater than or equal to 1; or N predefined system parameters, wherein N is a positive integer greater than or equal to 1.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 10 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 13
The terminal of claim 11, wherein the first system parameter comprises at least one of:
a system information block 1 (SIB1) message and at least one SIBx information unit, wherein the SIBx at least comprises an SIB2, an SIB3, an SIB4, an SIB5, an SIB14 and an SIB16;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to initially access a system and the system parameter is required by the terminal to initially access the system;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal for cell reselection and the system parameter is required by the terminal for cell selection;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to receive a paging message and the system parameter required by the terminal to receive the paging message;
L predefined information units, wherein L is a positive integer greater than or equal to 1; or N predefined system parameters, wherein N is a positive integer greater than or equal to 1.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 13 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16
The method of claim 14, wherein the first system parameter comprises at least one of:
a system information block 1 (SIB1) message and at least one SIBx information unit, wherein the SIBx at least comprises an SIB2, an SIB3, an SIB4, an SIB5, an SIB14 and an SIB16;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to initially access a system and the system parameter is required by the terminal to initially access the system;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal for cell reselection and the system parameter is required by the terminal for cell selection;
at least one of an information unit or a system parameter, wherein the information unit is required by a terminal to receive a paging message and the system parameter is required by the terminal to receive the paging message;
L predefined information units, wherein L is a positive integer greater than or equal to 1; or N predefined system parameters, wherein N is a positive integer greater than or equal to 1.
The scope and subject matter of method claim 16 is similar to the scope and subject matter as claimed in method claim 5. Therefore method claim 16 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411